NOT DESIGNATED FOR, PUBLICATION

                                       STATE OF LOUISIANA


                                        COURT OF APPEAL


    r                                      FIRST CIRCUIT


p                                           2022 CA 0213
    n -
7   I
                                          LESLIE GUTHRIE
        co
                                              VERSUS


           DR. BRIAN LADNER, HOSPITAL SERVICES DISTRICT NO. I OF
           TANGIPAHOA PARISH D/B/ A NORTH OAKS HEALTH SYSTEM

                                        DATE OF JUDGMENT:
                                                                  NOV 0 7 2022

             ON APPEAL FROM THE TWENTY FIRST JUDICIAL DISTRICT COURT
                    PARISH OF TANGIPAHOA, STATE OF LOUISIANA
                                   NUMBER 2020- 0000670, DIVISION C

                             HONORABLE ERIKA W. SLEDGE, JUDGE




        John Michael Daly, Jr.                       Counsel for PlaintiffAppellant
        Metairie, Louisiana                          Leslie Guthrie


        John D. Sileo
        Casey W. Moll
        New Orleans, Louisiana


        Craig J. Robichaux                           Counsel for Defendants -Appellees
        Jocelyn Renee Guidry                         Hospital Service District No. I of
        Cameron D. Robichaux                         Tangipahoa Parish d/b/a North Oaks
        Mandeville, Louisiana                        Health System and Brian Ladner, M.D




                          BEFORE: THERIOT, CHUTZ, AND RESTER, JJ.



          Disposition: AFFIRMED.
CHUTZ, J.


      Plaintiff, Leslie Guthrie,    appeals a summary judgment dismissing,          with



prejudice, her medical malpractice claims against defendants, Brian Ladner, M.D.

and Hospital Service District No. 1 of Tangipahoa Parish d/b/ a North Oaks Health

System ( North Oaks).    For the following reasons, we affirm.

                FACTUAL AND PROCEDURAL BACKGROUND

      On June 17, 2015, plaintiff was injured in a horseback -riding accident. She

was transported to North Oaks Hospital and treated by Dr. Ladner. The following

day, Dr. Ladner performed a closed reduction and splinted plaintiff' s right elbow

and surgically inserted a metal rod and screws into her right leg.       She alleges that


later, a North Oaks nurse inappropriately lifted her up in her hospital bed, and she
experienced and reported immediate pain.             Plaintiff alleges she was told no

dislocation of the elbow had occurred, even though no x-rays were taken.

      Subsequent to her discharge, plaintiff saw Dr. Ladner on July 7, 2015, at
which time x-rays showed she had a dislocated elbow. Plaintiff was discharged

from Dr. Ladner' s care shortly thereafter, and she sought treatment from other

physicians,
               one of whom noted a discrepancy between the length of her legs.

Plaintiff underwent two additional surgeries, as well as extensive physical therapy.
Following one surgery, she developed cellulitis and a frozen elbow.

      Plaintiff requested     a   medical   review    panel (   MRP),   which   issued   a


unanimous opinion concluding the evidence did not support a conclusion that

defendants had breached the applicable standard of care. In March 2020, plaintiff


filed suit for medical malpractice against Dr. Ladner and North Oaks ( collectively,

defendants).    In her petition, plaintiff alleged Dr. Ladner improperly diagnosed and

treated her elbow and leg injuries, including failing to take proper measurements,

failing to note or deal with the discrepancy in the length of her legs, performing

surgery poorly, and improperly delaying treatment.          As to North Oaks, plaintiff

                                            i)
alleged its staff was not properly trained and performed inappropriate maneuvers

on a person in her physical condition, causing her to suffer additional damages.

        On February 1, 2021, defendants filed a motion for summary judgment on

the grounds that plaintiff had no medical expert or competent evidence to support

her claims of medical malpractice. The matter was set for hearing on May 3, 2021.


On motion of plaintiff, a continuance was granted, and the matter was reset for
June 7, 2021. On June 8, 2021,'
                                      claiming she needed additional time for discovery

and to seek further medical treatment, plaintiff filed a second motion requesting a
continuance to a date chosen by the district court. The district court granted a

continuance without date on June 11, 2021.            Pursuant to defendants' motion, the

district court subsequently reset the summary judgment hearing to September 7,
2021,


        On August 25,       2021,   plaintiff filed her third motion for continuance,

requesting the hearing be continued until a date chosen by the district court in

order to allow additional time for discovery and further medical treatment.                  The


motion noted defense counsel objected to a continuance.                  The following day,
                                                                                                  2




plaintiff s counsel sent a letter to the district court stating all counsel had discussed

the matter and defense counsel agreed to the summary judgment hearing being
continued " to the next rule date."      Accordingly, plaintiff specifically requested the

hearing be moved " to the next available rule date."

        On September 13, 2021, the district court signed an order granting plaintiff' s

August 25,     2021 motion to continue,         making a handwritten notation that the

hearing was reset for October 12, 2021.          Also, on September 13, 2021, defendants


filed a motion to reset the hearing on the motion for summary judgment, noting



  The record contains no minute entry reflecting what occurred on June 7, 2021, the previously
set hearing date. The motion for continuance does not refer to the previously set hearing date.

z Although the letter is dated August 20, 2021, the letter states the motion to continue was fax -
filed the preceding date, and the motion to continue was filed on August 25, 2021.
                                                3
plaintiff had filed a motion to continue the September 7, 2021 hearing without date
over defendants' objection. Defendants requested the district court reset the matter


on the next available hearing date. The district court signed the order attached to

defendants' !   notion the following day, September 14, 2021, setting the hearing for

October 12, 2021, the same date the district court had already provided in granting
plaintiff' s motion to continue.    Service of the new hearing date was issued on

September 16, 2021 and was made on plaintiff' s counsel, at the earliest,          on



September 22, 2021, which was less than thirty days prior to the scheduled hearing
date.


        Plaintiff filed an opposition on October 6, 2021, arguing defendants' motion
for summary judgment should be denied because she had now identified a medical

expert to support her malpractice claims. Plaintiff attached the affidavit of Thomas


M. DeBerardino, M.D.,      who averred he was board certified in orthopedic surgery,

had reviewed plaintiff' s medical records, and based on his review thereof, believed

defendants had breached the applicable standard of care. While plaintiff noted in a

single sentence in her opposition that her counsel " were not timely served with ...


notice of this [ October 12, 2021] hearing," she did not object to or seek to continue

the October 12 hearing date or file a declinatory exception objecting to insufficient
service of notice.



        In response to plaintiff' s opposition, defendants filed a reply memorandum

in which they objected to Dr. DeBerardino' s affidavit as being conclusionary,

failing to show his competency to testify, failing to set forth facts supporting his

conclusions,     failing to delineate and attach the medical records reviewed,    and




failing to state the applicable standard of care or how each defendant breached it.

On the day of the October 12, 2021 hearing, plaintiff filed a supplemental

opposition for the sole purpose of submitting a medical report from Dr.

DeBerardino,      which   was   attached to answers to interrogatories purportedly

                                            4
propounded by defendants. The report was not sworn to or signed by Dr.

DeBerardino.      On the same day, defendants filed a written objection to the

supplemental     exhibits,                          had
                             asserting   they             not   propounded    the    purported



interrogatories answered by plaintiff and the report of Dr. DeBerardino constituted

unsworn hearsay and was untimely.

      At the motion hearing, defendants reiterated their objections to plaintiff' s

exhibits.
             Plaintiff argued her exhibits were timely because she provided Dr.

DeBerardino' s report to defendants the same day she received it.            Despite the fact


that the report was unsigned and unsworn, plaintiff argued the report should be

allowed to supplement Dr. DeBerardino' s earlier filed affidavit.

      The district court sustained defendants' objections. The court concluded the

affidavit was not competent evidence because it lacked the required personal

knowledge and failed to state the applicable standard            of care.    Further, because


plaintiff failed to present an admissible affidavit to contest the opinion of the

medical review panel that no malpractice occurred, the court granted defendants'


motion for summary judgment.

      At that point, plaintiffs counsel argued plaintiffs supplemental opposition

and attached medical report should be considered timely because her counsel did

not receive thirty -day notice of the hearing date.        The district court responded that


its ruling was based on the contents of the affidavit not on timeliness.            The district


court subsequently signed a written judgment on November 2, 2021, dismissing

plaintiff' s malpractice claims against defendants with prejudice.


       Plaintiff filed a motion for new trial on the grounds of insufficient notice of


the summary judgment hearing date and because she had since obtained an

affidavit,   dated October 15, 2021,      from Dr. DeBerardino verifying his expert

medical report.   Plaintiff argues she was unable to obtain this affidavit prior to the




                                                5
summary judgment hearing due to lack of proper notice of the hearing date.                  The


trial court denied the motion for new trial. Plaintiff now appeals.

                                         DISCUSSION


        Plaintiff argues the district court erred in granting summary judgment in
favor    of defendants      when   the    mandatory   requirement      of La.    C. C. P.    art.



966( C)( 1)(   b) that the parties be served in accordance with La. C. C.P.        arts.    1313


and 1314 with not less than thirty -day prior notice of the hearing date was not met.

Plaintiff further argues the district court also erred in granting summary judgment
contrary to the law and evidence since the report of her medical expert created a

genuine issue of material fact regarding defendants' negligence.

        A motion for summary judgment is a contradictory proceeding that requires
service of process in accordance with La. C. C. P. arts. 1313 and 1314. La. C. C. P.

art. 966( C)( 1)( b).   In order to have a summary judgment upheld on appeal, the

movant must show the judgment was secured in accordance with the procedural

law.    Macaluso Y. Macaluso, 99- 0935 ( La. App. l st Cir. 5112100),        762 So.2d 180,

183.    While the general rule is that the parties must be served with notice of the

hearing not less than thirty days prior thereto, this requirement does not apply if the
parties agree otherwise.     Specifically, Article 966( C)(   1)( b) provides:


        C. ( 1)   Unless otherwise agreed to by all ofthe parties and the court:

         b) Notice of the hearing date shall be served on all parties in
        accordance with Article 1313( 0)or 1314 not less than thirty days
        prior to the hearing.

 Emphasis added.)


         In this case, the motion for summary judgment was filed on February 1,

2021.    By the time plaintiff filed what was at the least her third motion to continue

a scheduled hearing date on August 25, almost seven months had lapsed since the

motion for summary judgment had been filed.           Defendants objected to yet another


continuance.         Undoubtably in an effort to overcome defendants'               objection,



                                              M
plaintiff' s counsel discussed the matter with opposing counsel and agreed the

matter would be set for the next available rule date. Accordingly, plaintiff sent a


letter to the district court unconditionally requesting the hearing be moved " to the
next available rule date."    The district court complied with plaintiff' s specific

request, resetting the hearing for October 12, 2021. Plaintiff' s counsel were served

with notice of the hearing on September 22 and October 4, 2021, respectively.

      At no time prior to the hearing did plaintiff object to the hearing being held
on October 12 or file an exception of insufficient service. While plaintiff included


a single sentence in her opposition noting she had not received thirty days prior

notice of the hearing, she did not request further postponement of the hearing on
that basis or specifically object to the scheduled hearing date.       Moreover, at the


motion hearing, plaintiff did not raise any objection based on insufficient notice

until after the district court excluded her exhibits and orally granted the motion for

summary judgment. Only then did plaintiff point out she had received less than

thirty -day notice as a reason that her exhibits should not be excluded as untimely.

In response, the district court explained its ruling was based on the contents of the

exhibits and not on timeliness, and plaintiff raised no further objection.


      The service requirements of Article 966( 0) relating to a motion for summary
judgment can be waived.        Moreover, the waiver need not follow the formal


requirements of La. C. C. P. art. 1201, which governs citation. McClure v. Target


Corporation, 19- 758 ( La. App. 3d Cir. 6/ 10/ 26),   298 So -3d 889, 892.   This court


has held a party who fails to file an exception of insufficient service and who

appears and argues the merits of a motion for summary judgment without objecting

to the lack of proper service waives the right to object to improper service. See La.

C. C. P. art. 925; State v. Kee Food, Inc., 17- 0127 ( La. App. 1st Cir. 9121117), 232


So. 3d 29, 32, writ denied, 17- 1780 ( La. 1215117), 231 So -3d 632.




                                           7
       In the instant case, plaintiff did not file an exception of insufficient service

or request a further continuance of the hearing. Most significantly, however, we

believe the thirty -day notice requirement was implicitly waived by agreement of all
the parties and the district court, as permitted by Article 966( 0),       when plaintiff



herself specifically requested, without any limitations, that the hearing be set at the
next available rule date.
                              The trial court' s agreement is reflected by its signing of
the order complying with plaintiff' s request, and defendants' agreement is reflected

by its own motion to reset the matter on the next available hearing date.
       Plaintiff' s reliance on this court' s decision in City of Baton Rouge v.

American Horne Assurance Company, 07- 1755 ( La. App.               1st Cir. 512! 08), 991


So.2d 48, 54, in support of her argument that the district court erred in granting
defendants' motion for summary judgment when she received insufficient notice of

the hearing date is misplaced. The decision in City of Briton Rouge was based on

its own peculiar circumstances, which are factually distinguishable from those
herein.     In City of Baton Rouge, the surnmary judgment was filed a mere

seventeen days before the hearing held on the motion, as opposed to over eight

months in this case.    Moreover, the intervening party in City of Baton Rouge was

never served with the motion or notice of hearing by any legally authorized means

of service. Irl. at 50- 51.   Further, unlike the instant case, the intervenor objected to


the hearing date, both prior to and at the hearing,         and even filed a motion to


continue on the basis of improper service and insufficient notice, which the district


court denied despite intervenor' s continuing objection. Id. at 53- 54.     In contrast, as


discussed    above,    plaintiff   herein   implicitly   waived   the   thirty -day   notice




requirement by her actions and inactions, including a specific request that the

hearing be set for the next available rule date. Accordingly, we find no merit in

plaintiff' s assertions that the summary judgment dismissing her claims should be



                                              E.
vacated     due      to   noncompliance      with        the   notice   requirements     of   Article

966( C)( 1)( b).



       There is also no merit in plaintiffs contention that summary judgment was
granted improperly because Dr. DeBerardino' s expert report created a genuine

issue of material fact regarding whether defendants were negligent and breached

the applicable standard of care.           Plaintiff argues the report was admissible and

should have been considered by the district court because the report was attached

to her supplemental answers to interrogatories, which are admissible under Article
966( A)(4).
                   Further, even though defendants objected to the admissibility of the
report, plaintiff argues the district court was required to consider the report because

the court failed to state on the record that the report was inadmissible or would not

be considered. See La. C. C. P. art 966( D)(2).


       We need not determine whether the district court actually considered Dr.
DeBerardino' s report,       because in reviewing a summary judgment on appeal,

appellate courts review the evidence de novo under the same criteria governing the

district court' s determination of whether summary judgment is                appropriate.     Foster


v. Kinchen, 16- 0544 ( La. App. 1st Cir. 3/ 29117), 217 So. 3d 437, 439.                Our de novo


review reveals that even if considered, Dr. DeBerardino' s report was insufficient to

create a genuine issue of material fact since the report was unsigned and unsworn.

A   party     is    not   permitted   to   utilize       unsworn    and    unverified    documents


as summary judgment evidence.              Nettle    v. Nettle,     15- 1875 ( La.   App.     1st Cir.


9/ 16/ 16), 212 So. 3d 1180, 1183, writ denied, 16- 1846 ( La. 12/ 16116), 212 So. 3d


1170; see also La. C. C. P. arts. 966 and 967.                 Thus, a document that is not an


affidavit, not sworn to in any way, or not certified or attached to an affidavit has no

evidentiary value on a motion for summary judgment.                       Unsworn and unverified


documents such as the unsigned expert report attached to plaintiff' s supplemental


answers to interrogatories are not self -proving. Merely attaching such documents

                                                    GN
to a motion for summary judgment or another exhibit does not transform such

documents into competent summary judgment evidence.                          Nettle, 212 S0. 3d at


1183.


        Since plaintiff presented no competent expert evidence in support of her

medical malpractice claims, the district court properly granted summary judgment

dismissing plaintiff' s malpractice claims.3

                                          CONCLUSION

        For   the    above     reasons,    the   judgment      of   the    district   court    granting


defendants' motion for summary judgment and dismissing plaintiff s claims with
prejudice is affirmed. All costs of this appeal are assessed to plaintiff.


        AFFIRMED.




3 In brief, plaintiff also assigned error to the district court' s denial of her motion for new trial, but
did not present any separate arguments in support of that assignment. This court may consider as
abandoned any assignment of error that has not been briefed. Uniform Rules —Courts of Appeal,
Rule 2- 12. 4( B)( 4); State in Interest of N.J., 20- 0056 ( La. App. 1st Cir. 7124%20), 312 So. 3d 295,
296.    Moreover, in view of our conclusions herein, there appears to be no error in the district
court' s denial of plaintiff' s motion for new trial.




                                                    10